IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,119



               EX PARTE MICHAEL GRINELL FRANKLIN, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 04-04-5721A IN THE 286TH DISTRICT COURT
                          FROM HOCKLEY COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to forty (40) years’ imprisonment.

       Applicant contends that he was deprived of his right to appeal because his notice of appeal

was untimely filed. We remanded this application to the trial court for findings of fact and

conclusions of law. The trial judge found that Applicant’s trial counsel notified Applicant of his

appellate rights and the deadline to file a notice of appeal. However, Applicant did not receive
                                                                                                       2

counsel’s letter notifying him about the deadline to file a notice of appeal in time to perfect his

appeal.

          Relief is granted. We find that Applicant is entitled to the opportunity to file an out-of-time

appeal of the judgment of conviction in Case No. 04-04-5721A from the 286th Judicial District

Court of Hockley County. Applicant is ordered returned to that time at which he may give a written

notice of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. All time

limits shall be calculated as if the sentence had been imposed on the date on which the mandate of

this Court issues. We hold that, should Applicant desire to prosecute an appeal, he must take

affirmative steps to file a written notice of appeal in the trial court within 30 days after the mandate

of this Court issues.



Delivered: March 25, 2009
Do Not Publish